Citation Nr: 0726685	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-09 857	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.  Service in Vietnam as a supply handler is 
indicated by the evidence of record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Board notes that the veteran requested a Travel Board 
hearing before a Veterans Law Judge, but withdrew his request 
for a hearing in written correspondence dated in June 2004.  
The veteran having withdrawn his hearing request, the Board 
will proceed to adjudicate the case based on the evidence of 
record.  See 38 C.F.R. § 20.704 (e) (2006).  

This case was remanded by the Board for additional 
development in an action dated in September 2005.  


FINDING OF FACT

An in-service stressor to which a diagnosis of PTSD may be 
attributed has not been corroborated.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 4.125(a) (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2001, July 2003, and October 2005.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, any timing errors have 
been cured in the process of the previous remands and RO 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claim, 
and also requested that he identify any information or 
evidence he had so that the RO could obtain it on his behalf.  
The RO also provided a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) reporting the 
results of its reviews of the issue on appeal and the text of 
the relevant portions of the VA regulations.  

The veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  While 
there was no readjudication of the claim following the notice 
to the veteran of the criteria for assigning disability 
ratings and for award of an effective date, because the 
veteran's claim will be denied, these questions are not now 
before the Board, and a remand is therefore not necessary.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and secured an examination in furtherance of his 
claim.  The RO was unable to corroborate any PTSD-related 
stressor events because the veteran did not identify any.  
While the veteran supplied a list that apparently represented 
service comrades, he did not associate those names with any 
events, dates, or places related to any alleged stressors.  
VA has no duty to inform or assist that was unmet.

The veteran's SMRs show no complaint of or treatment for any 
mental disorder.  The record shows that the veteran served in 
Vietnam for nearly a year during the war there.  The 
veteran's service records show that he served in Vietnam as a 
supply handler.  His decorations consist of the National 
Defense Service Medal and the Vietnam Service Medal.  

In June 2004 the veteran submitted a list of names, 
apparently service buddies, along with the hometowns of most.  
He did not indicate the significance of the names, nor did he 
indicate what, if any, connection they had to any alleged 
traumatic event(s) in service.  

On remand, the veteran was asked to complete a PTSD stressor 
questionnaire.  The veteran's completed questionnaire claimed 
that he was in Vietnam from September 1967 to September 1968, 
noted the unit to which he was assigned, and that he was 
stationed at Cam Rahn Bay and Ben Hua in Vietnam.  He listed 
no specific traumatic incidents and identified no individuals 
who were casualties of any traumatic event witnessed.  
Instead, the veteran stated only that he "was in Vietnam for 
a year.  All the casualties & everything that went on during 
the war."  

Of record are progress and therapy session notes from the VA 
Medical Center (VAMC) in Lexington, Kentucky.  An October 
2001 depression screen was positive.  A December 2002 
treatment note listed depression/anxiety as an active 
problem, and listed the accompanying symptoms, but did not 
attribute the depression/anxiety to any specific etiology.  
"Depression/anxiety" continued to appear on the veteran's 
problem list through December 2003, along with the annotation 
that the veteran was taking Zoloft with no complaints.  A 
February 2005 mental health clinic progress note indicates 
that the veteran was suffering anxiety related to upcoming 
major surgery in connection with his peripheral vascular 
disease.  A February 2005 pre-operative consultation response 
noted a history of PTSD.  PTSD first appeared on the 
veteran's computerized problem list in March 2005, even 
though there had been no formal diagnosis of PTSD.  

The veteran was seen again in the mental health clinic 
following his March 2005 vascular surgery.  An August 2005 
mental health clinic social work note primarily discussed the 
veteran's post-surgery recovery, only mentioning PTSD in the 
context of the frustration the veteran and his wife felt over 
the long wait for a decision on his pending claim.  The last 
note of record, dated in December 2005, discussed the 
veteran's continuing recovery from his surgery, and his 
complaints of decreased hearing acuity.  The social worker 
who authored the note indicated that the veteran's GAF score 
remained 50, but did not discuss a diagnosis of any specific 
mental disorder.

Even though the veteran had neither a verified stressor nor a 
diagnosis of PTSD, he was afforded a VA PTSD examination 
given in March 2006.  In a confusing (at best) examination 
report, under "stressor events the vet found particularly 
traumatic," the examiner listed no events, but only a 
general statement about "combat experience" in Vietnam 
during 1967-68.  The examiner also noted that the veteran was 
unable to give the names of people who witnessed and were 
involved in any traumatic event.  Later in the examination 
report, however, in response to the question "did the 
veteran have combat experience," the examiner responded 
"no."  The veteran gave a history of initially working as a 
supply specialist in Vietnam, then as a truck driver, and 
indicted that he worked as a guard "24/7" to protect his 
air base.  The examiner recorded as combat stressors that the 
veteran was subjected to regular attacks by "the Vietnam 
people" as he worked as a guard 24 hours a day, seven days a 
week.  The examiner recorded that the veteran was terrified 
with the sounds of bomb blasts and was afraid of the dark.  
Notwithstanding that the veteran had identified no specific 
stressors and was unable to name anyone involved in any 
traumatic event, the examiner termed the veteran's overall 
level of traumatic stress exposure as "high."  The examiner 
noted that no testing had been done to determine what, if 
any, trauma exposure the veteran had experienced.

The examiner noted that the veteran began experiencing his 
PTSD symptoms after he retired from his job in 1998, and that 
they had worsened since then.  It was noted that the 
veteran's anxiety attacks had become "pretty bad" since his 
last surgery, and that he was losing hope and becoming more 
depressed with memory problems and neglect of personal care.

After listing the veteran's present symptoms, a diagnosis was 
made utilizing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) criteria.  The DSM-IV Axis I (clinical disorders and 
other conditions that may be a focus of clinical attention) 
diagnosis was PTSD, delayed type.  The examiner noted that 
the veteran's primary stressor was that he always feels he is 
doing guard duty and watching his and his son's house every 
night.  Also noted were intrusive thoughts of his Vietnam 
experiences in the form of flashbacks, nightmares, and guilty 
feelings.  

The examiner added that, in his opinion, the veteran's mood 
and anxiety symptoms are part of his PTSD diagnosis, and that 
mood symptoms are also worsened as he was facing many medical 
problems.  The examiner also noted that the veteran's mood 
symptoms could be due to both his PTSD and his general 
medical condition.  The examiner noted that it was hard to 
attribute the veteran's problems because the problems all 
started at the same time, and he has been having them 
continuously since he retired.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (which requires a diagnosis in 
accordance with the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2006).  Where, as here, VA determines that the 
veteran did not engage in combat with the enemy, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's account as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2006); Cohen v. Brown, 10 Vet. App. 128 (1997).  

Here, the record contains a diagnosis of PTSD, and a 
purported link between that diagnosis and non-specific in-
service stressors claimed by the veteran.  However, while the 
veteran unquestionably served in the Vietnam combat zone, 
there is no evidence that he himself was a combatant.  
Evidence denoting participation in combat includes award of 
decorations such as the Combat Action Ribbon, Combat 
Infantryman Badge (CIB), Purple Heart Medal, and decorations 
such as the Bronze Star Medal, the Air Medal, and others when 
awarded with a Combat "V" device.  The veteran has not been 
awarded any of these.  The veteran served as a supply handler 
in Vietnam.  Supply handlers were not combatants.  While he 
likely did stand guard duty, there is no indication that that 
duty involved actual combat.  In short, there is no 
indication in the record, other than the veteran's own 
allegations, suggesting that the veteran experienced combat.  
Any claimed stressors must therefore be independently 
verified.  38 C.F.R. § 3.304(f).

Here, however, there are no specific claimed stressors that 
can be verified.  The veteran's stressor statement only 
identified "all the casualties & everything that went on 
during the war."  The VA examiner noted that the veteran was 
terrified of the sounds of bomb blasts and was scared of the 
dark, but also reported that the veteran did not have combat 
experience.  The examiner's summary of stressors noted only 
"combat experience" in Vietnam, notwithstanding that the 
examiner also indicated that the veteran did not have combat 
experience.  In response to the question posed to the 
examiner asking for the primary stressor(s) related to PTSD, 
the examiner noted that the veteran's primary stressor is 
that he always feels he is doing guard duty, does not sleep, 
watches over his and his son's houses, and has intrusive 
thoughts.  These are not stressors in the context of a DSM-IV 
diagnosis; they are current symptoms of a disability.  (While 
this examination report is anything but a model of clarity, 
the Board does not find that re-examination is necessary 
because, absent a verified stressor, service connection 
cannot be granted no matter the quality of the examination.)  

Here, the RO was unable to even attempt to corroborate a 
claimed stressor because, as noted, the veteran has not 
identified, either to the RO or to the March 2006 examiner, 
any specific traumatic incident(s) that could be verified.  
He identified no specific events on his stressor 
questionnaire, and gave only generalized statements to his 
examiner.  Even the list of service buddies he provided is 
unhelpful without any claimed stressor that they might 
verify.  

In sum, the preponderance of the evidence is against the 
claim.  Without a diagnosis of PTSD based on credible 
supporting evidence that the veteran's claimed in-service 
stressor(s) occurred, the analysis ends, and service 
connection must be denied.

The veteran asserts as a lay person that he in fact 
experiences combat-related PTSD.  However, there is no 
evidence of record showing that the veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2006).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The veteran does not have 
PTSD that is traceable to disease or injury incurred in or 
aggravated during active military service.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


